Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarowski et al. (US Pub. No 2017/0276608 A1) in view of Waag et al. (US Pub. No.2018/0199409 A1).
With regards to claim 1, Kanarowski discloses optical detection device (Figures 1 – 6), comprising: a light detection device 100 configured to generate an electrical signal in response to light that reaches a light detection side of the light detection device 100, a light emission device having a light source array which comprises a multiplicity of separately electrically actuatable electric light sources which are distributed over the light source array in a matrix structure or in a two-dimensional geometric arrangement [0052] [0063] (Figures 1 – 6), wherein the light detection side of the light detection device 100 is optically coupled to a light emission side of the light source array  105 via an examination region in which an object 185 to be examined by the optical detection device 100 is arrangeable, and wherein light emitted by the light sources 105 radiates via the ex-amination region on the light detection side of the light detection device 100 (Figures 1 – 6), wherein an optical reduction system (i.e., the optical chain between the plurality of sources and the detector, see Figures) is arranged in a beam path from the light emission side of the light source array to the examination region [0088], wherein said optical reduction system is configured to optically demagnified a light pattern emitted by the light sources of the light source array such that the examination region is irradiated by a demagnified light pattern in relation to the light pattern emitted by the light source array [0055]  [0088] (Abstract).
Kanarowski fails to expressly disclose that the light source array has a multiplicity of separately electrically accruable sources distributed over a light emission side such that light source array radiates through the examination region with a demagnified light pattern.
Wang teaches an optical detection device with a modified light emitting device (Abstract). Figures 1 – 5 discloses a light emitting device 1 comprising a light source array 11 which comprises a plurality of separately electrically controllable electric light sources which are arranged in a matrix structure or any other defined geometrical arrangement, a light emission side of the light source array 11 being arranged opposite of the light detection side of the light detection device 2, such that light emitted from one or more electric light sources of the light source array 11 can be detected by the light detection device, 2 wherein the light emission side of the light source array 11 is spaced away from the light detection side of the light detection device, forming an intermediate space between them for positioning an object to be examined with the optical detection device, characterized in that the light detection device comprises one or more single light sensor elements, the number of light sensor elements being less than the number of light sources (12) of the light source array [0046] – [0051]
As can be seen in FIG. 4, in one operating mode more than one nano LED 12 is activated, creating a light pattern. The pattern of light can be changed, as can be seen in the time steps 64, 65, 66 and 67. This creates different images on the photodetector 2 with complex information on the real geometry and optical property of the object 5 under test.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kanarowski to include the light source array has a multiplicity of separately electrically accruable sources distributed over a light emission side such that light source array radiates through the examination region with a demagnified light pattern as claimed and such as that taught by Waag in order to simplify the design and make the design cost effective.
With regards to claim 2, Kanarowski discloses the optical reduction system comprises at least one collimation element, which is arranged on a side of the optical reduction system assigned to the light source array, wherein the collimation element is configured to optically converge divergent light emitted by the light sources of the light source array [0009] [0053] [0057] [0088] [0089]. Kanarowski further teaches that the converging lenses may be positive lenses and the diverging lenses may be negative lenses [0088].
With regards to claim 3, Kanarowski discloses the optical reduction system comprises at least one optical arrangement disposed downstream of the collimation element in the beam path of the light emitted by the light source array, said optical device configured for imaging light received by the collimation element with a reduced imaging scale [0047] [060] [0063] [0065].
With regards to claim 4, Kanarowski discloses the at least one optical arrangement is selected from the group consisting of a lens 125, 120, 130, 220, 420, 520 , 525 an arrangement of lenses, and an objective 175, 275 or 575 [0009] [ 0053] [0054] [0057] [0065] [0066] [0077] [0085] [0088].
With regards to claim 5, Kanarowski discloses an optical magnification system in the beam path of the light between the examination region and the light detection side of the light detection device, said optical magnification system converting a light pattern received from the examination region into a magnified light pattern arriving at the light detection side [0055] [0077] [0088].
With regards to claim 6, Kanarowski discloses the claimed invention according to claim 1, but fails to expressly disclose wherein the light detection device comprises one or more light-sensitive elements, wherein a total number of light-sensitive elements is less than a total number of light sources of the light source array.
Waag discloses a light detection device comprising one or more single light sensor elements, the number of light sensor elements being less than the number of light sources of the light source array [0019]. In other words, a light detection device with less resolution capabilities can be used, compared to the light emitting device. The number of light sources in the light source array can be significantly higher than the number of light sensor elements, e.g. by a factor of 100 or 1000 or more. Therefore, simple and cheap elements for constituting the light detection device can be used [0019]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kanarowski to include the ratio of light detections elements and the total number of sources as claimed such as that taught by Waag in order to simplify the design and make the design cost effective.
With regards to claim 7, Kanarowski discloses the claimed invention according to claim 1 and further microlens and pinhole arrays with different size or pitch options, the user can decide what tradeoff works best for a specific sample [0065].  Kanarowski fails to expressly disclose wherein a diameter of each light source of the light source array is less than 500 nanometers.
Waag discloses an optical detection device where the diameter of each light source of the light source array is less than 500 nanometers. The diameter of each light source can be smaller than the pixel pitch. In this way, the light sources do not overlap, but are separated from each other. This further improves the super resolution capabilities of the light emitting device and an optical detection device comprising such light emitting device [0011].
With regards to claim 8, Kanarowski discloses wherein the light sources of the light source array are light-emitting diodes (LEDs), lasers or other structured light sources [0052] [0057] [0068].
With regards to claim 9, Kanarowski discloses wherein the light detection de- vice is coupled to the light emission device by way of a control device configured to control the light sources according to a defined activation scheme and configured for integrated, synchronized processing of data received by the light detection device [0023] [0091] [0100] [0103] (Figure 8).
With regards to claim 10, Kanarowski discloses wherein the optical detection device is embodied as a high-resolution microscope [0051] [0088].
With regards to claim 11, Kanarowski discloses method for operating an optical detection device as claimed in claim 1, comprising: activating some of the light sources of the light emission device, separately or in groups, according to a defined activation scheme for emission of light, receiving emitted light directly from activated light sources activated in said activating step, or light resulting therefrom, by way of the light detection device, capturing electrical signals generated by the light detection device in response to the light reaching the light detection side of the light detection device and/or storing the electrical signals or data representative therefor with reference to a defined activation scheme of the light sources [0068] [0070] [0071] [0097] [0104] [0106] [0113],
generating an at least a two-dimensional image representation of an object to be examined, said object being positioned in the examination region of the optical detection device, from the captured and/or stored signals and/or data [0068] [0070] [0071] [0097] [0104] [0106] [0113].
With regards to claim 12, Kanarowski discloses wherein fluorescence of an object positioned in the examination region are captured and assessed [0047] [0057] [0066] [0077].
With regards to claim 13, Kanarowski discloses wherein the activating step is performed sequentially or in accordance with defined patterns [0069] [0072] [0094] [0089] [0101].
With regards to clams 14 and 15, Kanarowski discloses the claimed invention according to claim 1 but fails to expressly disclose the light arrangement as claimed. Notice that shifting the location of elements and the particular placement of an element was held to be obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts such as that taught by Kanarowski modified to meet the configurations as claimed in either claim 14 or 15, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange to meet the particular needs of an examination needing the light arrangement as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884